Case 19-07820-RLM-13   Doc 6   Filed 10/21/19   EOD 10/21/19 11:42:20   Pg 1 of 6
Case 19-07820-RLM-13   Doc 6   Filed 10/21/19   EOD 10/21/19 11:42:20   Pg 2 of 6
Case 19-07820-RLM-13   Doc 6   Filed 10/21/19   EOD 10/21/19 11:42:20   Pg 3 of 6
Case 19-07820-RLM-13   Doc 6   Filed 10/21/19   EOD 10/21/19 11:42:20   Pg 4 of 6
Case 19-07820-RLM-13   Doc 6   Filed 10/21/19    EOD 10/21/19 11:42:20   Pg 5 of 6




                                  /s/ Jeremy Gibson




                                  /s/ Micheale Gibson
Case 19-07820-RLM-13   Doc 6   Filed 10/21/19   EOD 10/21/19 11:42:20   Pg 6 of 6
